ACCEPTED
                                                                                                    14-13-00779
                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            6/24/2015 4:01:17 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                                     NO.14-13-00779-CV

                                                                              FILED IN
                                            IN THE                     14th COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                   COURT OF APPEALS                    6/24/2015 4:01:17 PM
                                                                       CHRISTOPHER A. PRINE
            FOR THE FOURTEENTH DISTRICT OF TEXAS AT                   HOUSTON   Clerk



 JEFF OLLEY AND ALL OCCUPANTS in possession of room 313 of the hotel commonly
    known as the extended stay America - Houston - Katy Freeway/Energy Corridor

                                        APPELLANTS

                                                V.

       HVM, L.L.C., in its capacity as manager of the hotel commonly known as the
          Extended Stay America - Houston - Katy Freeway/Energy Corridor

                                         APPELLEE


   NOTICE OF CHANGE OF LAW FIRM/ADDRESS FOR APPELLEE’S COUNSEL



TO THE HONORABLE COURT OF APPEALS:

       COMES NOW Appellee, HVM, L.L.C., in its capacity as manager of the hotel commonly

known as the Extended Stay America-Houston-Katy Freeway/Energy Corridor, and files this

Notice of Change of Address to advise the Court and all parties of record that the law firm for

Appellee’s attorney Kelly Franklin Bagnall has changed. Effective immediately, the contact

information is as follows:

               Kelly Franklin Bagnall
               Holland & Knight
               200 Crescent Court, Suite 1600
               Dallas, Texas 75201
               (214) 984-9462 – Telephone
               (214) 984-9500 – Facsimile
               kelly.bagnall@hklaw.com



NOTICE OF CHANGE OF LAW FIRM/ADDRESS FOR APPELLEE’S COUNSEL                              PAGE 1
                                             Respectfully submitted,


                                              /s/ Kelly Franklin Bagnall
                                             Kelly Franklin Bagnall
                                             State Bar No. 07375800
                                             kelly.bagnall@hklaw.com
                                             HOLLAND & KNIGHT
                                             200 Crescent Court, suite 1600
                                             Dallas, Texas 75201
                                             (214) 984-9462
                                             (214) 984-9500 (fax)

                                             ATTORNEY FOR APPELLEE




                                CERTIFICATE OF SERVICE

       I certify that a true copy of the above was served on the following individual in accordance
with Texas Rule of Civil Procedure 21a on the _____ day of June, 2015.

 Jeff Olley
 P.O. Box 431602
 Houston, Texas 77243




                                                  /s/ Kelly Franklin Bagnall
                                                 Kelly Franklin Bagnall




NOTICE OF CHANGE OF LAW FIRM/ADDRESS FOR APPELLEE’S COUNSEL                                 PAGE 2